TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00130-CR



                                Brent Mercer Reed, Appellant

                                              v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
       NO. D-1-DC-2005-201556, HONORABLE BOB PERKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              We grant appellant Brent Mercer Reed’s motion to dismiss his appeal. See Tex. R.

App. P. 42.2(a). The appeal is dismissed.



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: November 21, 2008

Do Not Publish